DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-11 recite the limitation "The container" in line 1.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallace et al. (20080029541).
Regarding claim 1, Wallace discloses a smart inventory management system for a dispensing and blend-in-cup beverage platform comprising: at least one container (19, 20) having an information tag that is configured to store unique information specific to a particular product (par. 0016, 0047-0048, 0050, 0053, 0055-0058); a reader located proximate the container (par. 0011-0012), the reader configured to read the stored information from the information tag (par. 0011-0012); a control board (15) configured to host a software based decision engine (par. 0047), the software based decision engine configured to interpret the information specific to a particular product and to control one or more system components based at least in part on the information (par. 0047); at least one of pump (23, 24) controlled by the control board and configured to pump beverage concentrates out of the containers in order to dispense the beverage concentrate into a beverage holder based on the information stored on the information tag (par. 0047); and at least one check valve (21, 22) located between an opening on the container and the pump, the check valve configured to provide backflush prevention of foreign solutions into the container.
Regarding claim 2, the information specific to a particular product comprises at least one of: beverage product composition parameters, beverage product handling parameters, beverage production date parameters, beverage product shelf life parameters, and beverage product dispensing parameters (see abstract and par. 0007).
Regarding claim 3, the information tag is one of a Radio Frequency Identification (RFID) tag, a Quick Response (QR) code, or a bar code and the wireless exciter is an Radio Frequency Identification (RFID) exciter, a Quick Response (QR) code scanner, a bar code scanner, or a camera (par. 0011).
Regarding claim 4, the control of one or more system components comprises at least one of: managing system inventory, adjusting pump parameters, adjusting dispensing parameters, or initiating cleaning protocols (par. 0009, 0013, 0019, and 0021).
Regarding claim 5, the foreign solutions comprise rinse water (diluent flow; par. 0054) or cleaning chemicals.
Regarding claim 6, the information specific to a particular product includes at least beverage product identification information (par. 0007); and wherein the software based decision engine is configured to approve the beverage product identification information prior to activating the at least one pump (par. 0007).
Regarding claim 7, the container comprises a liquid-tight bag (45) capable of holding a variety of consumable liquids.
Regarding claim 8, Wallace discloses an ingredient bag (45) for consumable liquids comprising: a wirelessly readable information tag (43a), the information tag configured to: store encoded machine readable information specific to a particular beverage product (par. 0016, 0047-0048, 0050, 0053, 0055-0058); and wirelessly engage a reader (par. 0012) when located proximate the reader such that the reader can read the information stored on the information tag, wherein the information specific to the particular product comprises at least one of: product composition parameters, product handling parameters, production date parameters, product shelf life parameters, and product dispensing parameters (see abstract and par. 0007).
Regarding claim 9, the information tag is one of an Radio Frequency Identification (RFID) tag, a Quick Response (QR) code, or a bar code and the reader is an Radio Frequency Identification (RFID) exciter, a Quick Response (QR) code scanner, a bar code scanner or a camera (par. 0011-0012).
Regarding claim 11, the container comprising a coupler (46) for connecting the bag to a pump (par. 0049), the coupler including a check valve (47 and 49) and an elbow (46), the check valve configured to provide backflush prevention of foreign solutions into the container.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. in view of Humphrey et al. (20050087255).
Regarding claim 10, Wallace DIFFERS in that it does not disclose the information tag is a Radio Frequency Identification (RFID) tag that is compliant with ISO/JEC Standard Number 15693. Attention, however, is directed to the Humphrey reference, which discloses a Radio Frequency Identification (RFID) tag that is compliant with ISO/JEC Standard Number 15693 (par. 0018).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Wallace reference in view of the teachings of the Humphrey reference by employing an RFID tag as claimed for the purpose of achieving compliance with ISO standards.
Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (EP3265421) in view of Vok et al. (20080189078).
Regarding claim 12, Cohen discloses a computer-implemented method for decision-making rule-based actions compromising: wirelessly reading an information tag located on a container that is configured to store unique information specific to a particular product using a wireless exciter located proximate the container; performing a check for at least one of a product identity, product authenticity, and product origin associated with the particular product based on the unique information; updating parameters in a software inventory management system based on the results of the check (par. 0021, 0026-0028, and 0060).
Cohen DIFFERS in that it does not disclose determining based on the information read from the information tag whether a cleaning process should be executed on fluid conduits coupled to the container. Attention, however, is directed to the Vok reference, which discloses determining whether a cleaning process should be executed on fluid conduits coupled to a container (par. 0341-0343).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Cohen reference in view of the teachings of the Vok reference by utilizing information from the RFID tag to determine if a cleaning process should be executed for the purpose of keeping the fluid conduits clean to prevent contamination.
Regarding claim 13, the parameters include at least one of a product shelf life, a product production dates (par. 0026 of Cohen).
Regarding claim 14, the method further including adjusting settings on a beverage dispensing system to coincide with product specific parameters based on the unique information (par. 0021 of Cohen).
Regarding claim 15, the settings include at least one of: a pump speed, a cleaning routine, and a flavor profile (par. 0021 of Cohen).
Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Vok et al. as applied to claim 12 above, and further in view of Wallace et al. (20080029541).
Regarding claims 16 and 18, the modified Cohen DIFFERS in that it does not disclose the method further comprising determining based on the information read from the information tag to prevent a beverage dispenser from outputting a beverage using the product stored within the container and determining based on the information read from the information tag to prevent a beverage dispenser from outputting a beverage using the product stored within the container beyond a future date or time. Attention, however, is directed to the Wallace reference, which discloses preventing a beverage dispenser from outputting a beverage using the product stored within a container (par. 0013).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Cohen reference in view of the teachings of the Wallace reference by determining based on the information read from the information tag to prevent a beverage dispenser from outputting a beverage using the product stored within the container to protect brand owners from counterfeit and low quality ingredients (par. 0013 of Wallace). It also would have been obvious to prevent the dispenser from outputting a beverage beyond a future date since Cohen’s tag includes expiry date information (par. 0026 of Cohen). 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Vok et al. as applied to claim 12 above, and further in view of Peters et al. (20090070234).
Regarding claim 17, the modified Cohen DIFFERS in that it does not disclose further comprising determining based on the information read from the information tag a recipe list to output to a user interface. Attention, however, is directed to the Peters reference, which discloses outputting a recipe list to a user interface (par. 0008).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Cohen reference in view of the teachings of the Peters reference by outputting a recipe list to a user interface based on information from the tag for the purpose of displaying available recipes to a user.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Vok et al. as applied to claim 12 above, and further in view of Vargas (20200265446).
Regarding claim 19, the modified Cohen DIFFERS in that it does not disclose the method further comprising updating a block chain ledger associated with the product to indicate the coupling of the container to a beverage dispensing system. Attention, however, is directed to the Vargas reference, which discloses employing blockchains to track food products (par. 0002).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Cohen reference in view of the teachings of the Vargas reference by updating a block chain ledger associated with the product to indicate the coupling of the container to a beverage dispensing system so that the product container can be easily tracked.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754